Name: Decision of the EEA Joint Committee No 32/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  maritime and inland waterway transport;  European construction;  transport policy;  organisation of transport
 Date Published: 1995-11-16

 16.11.1995 EN Official Journal of the European Communities L 273/51 DECISION OF THE EEA JOINT COMMITTEE No 32/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council resolution 94/C 379/05 of 22 December 1994 on the safety of roll-on/roll-off passenger ferries (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 59a (Council Decision 92/143/EEC) in Annex XIII to the Agreement: 59b. 394 Y 1231(08): Council resolution 94/C 379/05 of 22 December 1994 on the safety of roll-on/roll-off passenger ferries (OJ No C 379, 31. 12. 1994, p. 8). Article 2 The texts of resolution 94/C 379/05 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The Presiden P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No C 379, 31. 12. 1994, p. 8.